Citation Nr: 0842884	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1984 
to July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

Due to the location of the veteran's residence, his appeal 
remains under the jurisdiction of the RO in Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran's tinnitus is assigned a single 10 percent 
rating, which is the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.  

2.  Audiometric test results correspond to numeric 
designations no worse than Level I for each ear.


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2008).  

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.7, 4.85, 4.86, Table VI, 
Table VIa, Table VII, DC 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria, including in 
the determination of the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board will, therefore, summarize the relevant evidence 
where appropriate.  The analysis in the following decision 
will focus specifically on what the evidence shows, or fails 
to show, with regard to each claim.  



Tinnitus

By the November 2005 rating action, the RO granted service 
connection for tinnitus and awarded a 10 percent evaluation, 
effective from August 2005.  Following receipt of notice of 
that determination, the veteran perfected a timely appeal 
with respect to the 10 percent rating initially assigned to 
the disorder.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

Clearly, there is no legal basis upon which to award the 
veteran a disability rating in excess of 10 percent for 
tinnitus.  Accordingly, the claim is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Hearing Loss

Initially, by the November 2005 rating action in the present 
case, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation to this 
disorder, effective from August 2005.  The veteran's 
bilateral hearing loss remains evaluated as noncompensably 
disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2008) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c) & (h) (2008).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008).  

Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2008).  

In the present case, the veteran believes that his hearing 
acuity is more severe than the current noncompensable 
evaluation indicates.  After reviewing the evidence of 
record, however, the Board finds that the weight of the 
evidence does not support a compensable rating for his 
bilateral hearing loss for any portion of the rating period 
on appeal.  

Audiometric testing completed in August 2007 revealed 
puretone thresholds of 30, 35, 35, and 25 decibels in the 
veteran's right ear and 35, 50, 60, and 55 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
31.25 decibels for his right ear and 50 decibels for his left 
ear.  Speech recognition scores were determined to be 98% 
correct in the right ear and 92% correct in the left ear.  

Applying 38 C.F.R. § 4.85, Table VIA to these results, the 
veteran has a numeric designation of I for each ear.  
Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a noncompensable rating for the veteran's 
bilateral hearing loss is warranted based on these objective 
evaluation findings.  

The Board has considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the August 2007 audiological examination.  
The audiometric findings shown at that time, however, do not 
warrant a compensable disability rating for the veteran's 
bilateral hearing loss. 

Significantly, at no time during the current appeal has the 
veteran's hearing impairment corresponded to a numeric 
designation greater than Level I for either ear.  The Board 
concludes, therefore, that an initial compensable schedular 
rating for bilateral hearing loss cannot be granted for any 
time during the current appeal.  In reaching this conclusion, 
the Board also finds that the benefit-of-the-doubt doctrine 
has been applied where appropriate.

With regard to both issues on appeal, the Board has 
considered the lay statements of record.  Specifically, 
during the current appeal, the veteran has described trouble 
hearing his wife's voice if her back is turned to him and 
women's voices on the telephone.  In addition, he has 
asserted that the constant ringing in his ears is a 
distraction in his daily activities.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's bilateral hearing loss and tinnitus-has been 
provided by the medical personnel who examined him during the 
current appeal and who rendered pertinent opinions in 
conjunction with the evaluation.  The medical findings (as 
provided in this examination report) directly address the 
criteria under which his bilateral hearing loss and tinnitus 
are evaluated.  

The Board finds these records to be more probative than the 
subjective evidence of complaints of increased hearing 
impairment.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  Further, as previously discussed herein, there 
is no legal basis upon which to grant a rating in excess of 
10 percent for the veteran's service-connected tinnitus.    

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence illustrating that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's hearing loss or 
tinnitus required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  In the March 2006 notice of disagreement, he 
asserted that the constant ringing in his ears "is a huge 
distracter in . . . [his] everyday living."  A December 2005 
VA outpatient treatment record notes the use of hearing aids.  
Importantly, however, the claims folder contains no other 
evidence of outpatient treatment for either hearing loss or 
tinnitus during the current appeal and no indication that he 
has lost time from work due to either of these disabilities.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that the veteran's 
bilateral hearing loss or tinnitus resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, referral for consideration of the provisions 
set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for 
either of these service-connected disabilities for any 
portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

With regard to the veteran's claim for an increased rating 
for tinnitus, VCAA notice is not required because this issue 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

The veteran's hearing loss claim arises from his disagreement 
with the initial noncompensable rating assigned following the 
grant of service connection for this disability.  Courts have 
held that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

As to VA's duty to assist with respect to this increased 
(compensable) rating claim, the RO associated with the file 
the veteran's VA medical records.  In August 2007, he was 
afforded a pertinent VA examination.  Additionally, he was 
given an opportunity to present testimony at a personal 
hearing but, following several attempts to reschedule, 
ultimately declined the opportunity.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


